Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 20, 2014

                                      No. 04-13-00606-CV

                                     KING RANCH, INC.,
                                         Appellant

                                                v.

         Roel GARZA, Cynthia Garza, JS Trophy Ranch, LLC and Los Cuentos, LLC,
                                       Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 12-12-51717-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
         Appellee’s brief was originally due on February 20, 2014. See TEX. R. APP. P. 38.6(b).
This court granted Appellee’s first motion for extension of time to file the brief until March 21,
2014. On March 18, 2014, Appellee filed an unopposed second motion for extension of time to
file the brief until April 21, 2014, for a total extension of sixty days.
       Appellee’s motion for extension of time is GRANTED. Appellee’s brief must be filed
with this court not later than April 21, 2014. See id. NO FURTHER EXTENSIONS OF
TIME TO FILE APPELLEE’S BRIEF WILL BE GRANTED.
        If Appellee fails to file the brief by April 21, 2014, the court will set the appeal for
submission without an Appellee’s brief. See Jackson v. Tex. Bd. of Pardons & Paroles, No. 01-
03-00862-CV, 2008 WL 921035, at *1 n.2 (Tex. App.—Houston [1st Dist.] Apr. 3, 2008, no
pet.) (mem. op.) (“‘In a civil case, the court will accept as true the facts stated [in appellant’s
brief] unless another party contradicts them.’” (alteration in original) (quoting TEX. R. APP. P.
38.1(g))).


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court